Name: Commission Regulation (EC) No 2564/95 of 27 October 1995 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy;  information technology and data processing
 Date Published: nan

 1.11.1995 EN Official Journal of the European Communities L 262/25 COMMISSION REGULATION (EC) No 2564/95 of 27 October 1995 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EC) No 1739/95 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is accepted that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation can continue to be invoked, under the provisions in Article 12 (6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), for a period of three months by the holder; Whereas the measures provided for in this Regulation are in accordance with the opinion of the tariff and statistical nomenclature section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 The classification of product No 2 in the annexed table has no effect on the application of Council Regulation (EC) No 1556/95 (4) Article 3 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 4 This Regulation shall enter into force on 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1995. For the Commission Mario MONTI Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 167, 18. 7. 1995, p. 7. (3) OJ No L 302, 19. 10. 1992, p. 1. (4) OJ No L 152, 1. 7. 1995, p. 1. ANNEX Description of goods Classification CN code Reason (1) (2) (3) 1. A microprocessor (smart) card reader in a plastic or metal casing comprising a slot for insertion of the smart cart, a liquid crystal screen and a keyboard made up of 10 numerical keys, four function keys, one validation key and one correction key The apparatus may be hand-held, placed on desks, tables or counters or attached to walls etc. It may be used autonomously by itself or as a peripheral unit for the processing of data in banking, business or medical areas, in controlling the access of vehicles, in working time management etc., with or without being connected to an automatic data-processing machine 8471 99 80 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 8471, 8471 99 and 8471 99 80 2. A CD-ROM drive for reproducing sounds, texts and images, without its own housing, for insertion in a central computer unit, with a jack for earphones and a volume control button This CD-ROM drive enables the computer to operate, in a multimedia framework, CD-ROMs (for reproducing texts, images and sounds), audio CDs and photo CDs 8521 90 00 Classification is determined by General Rules 1 and 6 for the interpretation of the combined nomenclature, note 5 (B) of Chapter 84 and by the wording of CN codes 8521 and 8521 90 00 3. A system for reproducing sound and image on computer (multimedia) with the following components, presented as a set put up for retail sale:  a CD-ROM drive with a jack for earphones and a volume control button, a sound card and an audio connection lead which can be connected to the CD-ROM drive and to the sound card, 8521 90 00 The classification is determined by General Rules 1, 3 (b) and 6 for the interpretation of the combined nomenclature, note 5 (B) of Chapter 84, Note 6 of Chapter 85 and by the wording of CN codes 8521, 8521 90 00, 8524, 8524 90 and 8524 90 91. The CD-ROM drive gives the set its essential character. and  an operating diskette 8524 90 91 In accordance with note 6 of Chapter 85, the diskette should be classified separately 4. A tuner card for insertion in an automatic data-processing machine to permit reception of televised broadcasts This electronic card consists of a printed circuit board comprising various integrated circuits and other electronic components. Together with appropriate software and an antenna, the circuit board allows the automatic data-processing machine to make an automatic search of channels, receive programmes and record broadcast images 8528 10 91 Classification is determined by General Rules 1 and 6 for the interpretation of the combined nomenclature, note 5 (B) of Chapter 84 and by the wording of CN codes 8528, 8528 10 and 8528 10 91